FILED
                               NOT FOR PUBLICATION                         NOV 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


IMAN JONES,                            )      No. 12-15903
                                       )
      Plaintiff - Appellant,           )      D.C. No. 2:09-cv-01874-LRH-RJJ
                                       )
      v.                               )      MEMORANDUM*
                                       )
LAS VEGAS METROPOLITAN                 )
POLICE DEPARTMENT;                     )
GARN CROSSMAN; DANIEL                  )
ROSEQUIST; JOSHUA GIESE,               )
                                       )
      Defendants - Appellees.          )
                                       )

                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted November 4, 2013**
                             San Francisco, California

Before: FARRIS, FERNANDEZ, and IKUTA, Circuit Judges.

      Iman Jones appeals the district court’s grant of summary judgment in favor


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
of Officer Garn Crossman and the Las Vegas Metropolitan Police Department

(LVMPD). We affirm.

      All of Jones’ claims on appeal rest on his assertion that his rights under the

Fourth Amendment to the United States Constitution were violated because Officer

Crossman arrested him without probable cause. We disagree with that assertion.

      We have carefully reviewed the record and agree with the district court that

on the facts presented probable cause existed because “under the totality of

circumstances known to the arresting officers, a prudent person would have

concluded that there was a fair probability that [Jones] had committed a crime.”

Conner v. Heiman, 672 F.3d 1126, 1132 (9th Cir. 2012) (internal quotation marks

omitted); see also United States v. Gourde, 440 F.3d 1065, 1069 (9th Cir. 2006)

(en banc); Peng v. Penghu, 335 F.3d 970, 976 (9th Cir. 2003). There was more

than sufficient corroboration for the victim-witness’ assertion that Jones had

pointed a firearm at him, including the discovery of a gun under the seat of Jones’s

truck that matched the description of the victim-witness. See Peng, 335 F.3d at

978–79; Fuller v. M.G. Jewelry, 950 F.2d 1437, 1444–45 (9th Cir. 1991). Because

there was no violation of Jones’ constitutional rights, Officer Crossman was

entitled to qualified immunity from 42 U.S.C. § 1983 liability at the first step of

the required analysis. See Pearson v. Callahan, 555 U.S. 223, 232, 129 S. Ct. 808,

                                           2
815–16, 172 L. Ed. 2d 565 (2009). Similarly, absent a constitutional violation,

LVMPD did not incur § 1983 liability1 for the officer’s actions.2 Finally, because

Jones’ remaining claims also rest on his assertion that his arrest was unlawful, they

also fail.

       AFFIRMED.




       1
      See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–91, 98 S. Ct. 2018,
2035–36, 56 L. Ed. 2d 611 (1978).
       2
       Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950, 957 (9th Cir. 2008)
(en banc); Palmerin v. City of Riverside, 794 F.2d 1409, 1414–15 (9th Cir. 1986).

                                          3